ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Con*1178ditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent had written authorization from an out-of-state client to sign the client’s name to any and all documents pertaining to a custodial dispute between the client and her former husband. Thereafter, the respondent prepared a “Motion for Contempt” to file on the client’s behalf. The respondent had his wife sign the client’s name on the pleading. The respondent, being a notary public, then affixed his signature and notary seal under the notary statement which acknowledged that the client had signed the motion in the respondent’s presence. He filed the motion in the Union Circuit Court on August 19, 1998. On August 21, 1998, the respondent filed another motion on his client’s behalf after completing an identical signing procedure.
Violations: By falsely stating to the Union Circuit Court, through the notary statements, that his client had signed the pleadings, the respondent violated Ind. Professional Conduct Rule 3.3(a)(1) (knowingly making a false statement of material fact to a tribunal). By knowingly involving his wife in deceptive and dishonest conduct through having her sign the client’s name to the pleadings, the respondent violated Prof.Cond.R. 8.4(a) (knowingly assisting or inducing another to violate the Rules of Professional Conduct). His actions involved dishonesty, fraud, deceit, and misrepresentation and were prejudicial to the administration of justice, in violation of Prof.Cond.R. 8.4(c) and (d).
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.